      Case 1:13-md-02481-PAE Document 1198 Filed 12/20/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE ALUMINUM WAREHOUSING                           MDL No. 2481
ANTITRUST LITIGATION                               Master Docket No.
                                                   13 MD 2481 (PAE)



This Document Pertains To:

DIRECT PURCHASER CASES




         DEFENDANTS’ RESPONSE TO THE NEW “EXCESS LOAD-IN”
       THEORY IN DR. CHRISTOPHER GILBERT’S SUR-REPLY REPORT
        Case 1:13-md-02481-PAE Document 1198 Filed 12/20/19 Page 2 of 8



       Plaintiffs’ sur-sur-reply fails to reconcile their “supply restraint” theory of liability with

Dr. Gilbert’s economic models of impact and damages. Plaintiffs’ liability theory asserts that

Defendants raised aluminum prices by “hoarding” and “trapping” too much aluminum in LME

warehouses in Detroit and Vlissingen. (See, e.g., Opp. 22; Sur-Reply 3.) Consistent with that

“supply restraint” theory, one would expect Dr. Gilbert to try to show that Defendants loaded too

much aluminum into Detroit and Vlissingen LME warehouses and too little aluminum out of them.

But Dr. Gilbert’s economic models purport to show exactly the opposite. With respect to load-

outs, Dr. Gilbert’s models estimate that the alleged conspiracy caused an extra 1.8 million tons of

aluminum to be loaded out of Detroit and Vlissingen LME warehouses. (Opp. 14-16, 22-23; Sur-

Reply 3-6; Hausman Reply ¶¶ 7, 71-72.) With respect to load-ins, his models expressly assume

that the alleged conspiracy made no difference, i.e., that exactly the same amount of aluminum

would have been loaded into those warehouses in the but-for world. (Gilbert Rpt. 114 n.68.)

Furthermore, Dr. Gilbert agreed at his deposition that it was “reasonable” to assume that “the same

amount of aluminum would have been loaded into Pacorini Vlissingen and Metro Detroit” in the

but-for world. (Ex. 3, Gilbert Dep. 105:9-106:25.1) Thus, according to Dr. Gilbert’s models and

his “reasonable” assumption that load-ins would be the same in the but-for world, the net effect of

the alleged conspiracy was to reduce the amount of aluminum stored in Detroit and Vlissingen

LME warehouses by approximately 1.8 million tons. (Sur-Reply 3.)

       Dr. Gilbert expressly confirmed at his deposition that his models estimate that the alleged

conspiracy reduced the amount of aluminum held in Detroit and Vlissingen warehouses:

       Q.      So according to your work in Exhibit G3 of your report, if not for the alleged
               conspiracy, more aluminum would have stayed in the Metro Detroit
               warehouse for a longer period of time; correct?


1
    Citations to “Ex.” are to the exhibits accompanying the Declaration of John. S. Playforth. Unless
otherwise noted, emphasis is added, and citations and internal quotations are omitted.


                                                 1
        Case 1:13-md-02481-PAE Document 1198 Filed 12/20/19 Page 3 of 8



        A.      Correct.

        Q.      And if not for the alleged conspiracy, you conclude that more aluminum
                would have stayed in the Pacorini Vlissingen warehouse for a longer period
                of time; correct?

        A.      Correct.

        Q.      And so according to your work in Exhibit G3, the effect of the alleged
                conspiracy was to reduce the amount of aluminum inventory in the
                Vlissingen and Detroit warehouses during the class period, correct? . . .

        A.      Correct. (Ex. 3, Gilbert Dep. 107:2-20.)

        In a belated attempt to reconcile the conflict between their liability theory and Dr. Gilbert’s

models, Plaintiffs attempt to execute a 180-degree about-face in their sur-sur-reply. Plaintiffs

begin by repudiating Dr. Gilbert’s assumption that load-ins would have stayed the same in the but-

for world and pivoting to a contrary assumption that “the excess load-outs [estimated by Dr.

Gilbert’s models] were accompanied by excess load-ins.” (Sur-Sur-Reply 3.) Plaintiffs go on to

speculate that these purported excess load-ins might have exceeded Dr. Gilbert’s estimates of

excess load-outs, thus implying a net restraint of the aluminum supply. (Id. at 14-15.) For several

reasons, Plaintiffs’ last minute about-face fails to reconcile their supply-restraint theory of liability

with Dr. Gilbert’s projections that Defendants actually expanded the aluminum supply by reducing

the amount of aluminum “hoarded” and “trapped” in Detroit and Vlissingen warehouses.

        First, it is far too late for Plaintiffs to try to suggest that “excess load-ins” resulted in a net

supply restraint. Dr. Gilbert’s opening expert report “reasonably” assumed that load-ins would

have stayed the same in the but-for world (supra at 1), and his reply report likewise argued that it

would be “superfluous” to model load-ins because “[n]either load-ins nor stocks play any role in

my damages model.” (Gilbert Reply ¶ 51 n.52.) Plaintiffs should not be permitted to repudiate

their own expert’s express assumptions and ambush Defendants with brand new factual assertions

regarding “excess load-ins” in a sur-sur-reply. See, e.g., Nunez v. N.Y. State Dep’t of Corr. &


                                                    2
        Case 1:13-md-02481-PAE Document 1198 Filed 12/20/19 Page 4 of 8



Comm. Supervision, 2015 WL 4605684, at *5 n.2 (S.D.N.Y. 2015) (“the Court will not consider

claims that are based on new factual allegations in Plaintiff’s sur-reply”); D’Amico Dry D.A.C. v.

Primera Maritime (Hellas) Ltd., 2019 WL 1294283, at *3 (S.D.N.Y. 2019) (“The movants cannot

rely on a new argument . . . raised for the first time in a reply brief . . . that actually contradicts the

prior arguments that the movants made.”); In re Flash Memory Antitrust Litig., 2010 WL 2332081,

at *15 (N.D. Cal. 2010) (“the Court does not consider new arguments or evidence presented for

first time in a reply”).

        Second, even if they were timely, Plaintiffs’ new assertions of excess load-ins would not

show a supply restraint. According to Dr. Gilbert’s models, the alleged conspiracy caused 900,000

tons of extra load-outs from Metro Detroit and another 900,000 tons of extra load-outs from

Pacorini Vlissingen. (Gilbert Sur-Reply ¶ 19; Hausman Reply ¶ 72 & n.72.) Dr. Gilbert now

speculates that those 1.8 million tons of extra load-outs might have been offset by an even larger

amount of extra load-ins, but that is plainly incorrect:

   •   Dr. Gilbert argues that Metro entered into “shuffle” deals in which aluminum was loaded
       out of its Detroit warehouses and then promptly loaded back into those warehouses (Gilbert
       Sur-Reply ¶¶ 17-19), but Metro’s lone “shuffle” deal with another Defendant accounted for
       less than 100,000 tons of aluminum, and Metro’s six “shuffle” deals in total accounted for
       less than 600,000 tons of load-ins. (Ex. 2 ¶¶ 3-4, 6.)

   •   Without citing any evidence, Dr. Gilbert speculates that certain Metro Detroit warrant
       cancellations by Goldman Sachs and JPMorgan might have been part of “shuffle” deals
       (Gilbert Sur-Reply ¶ 18), but incontrovertible evidence shows that none of this aluminum
       was “shuffled” and that Goldman Sachs and JPMorgan never entered into any “shuffle”
       deals. (Ex. 2 ¶¶ 4-5; see also Ex. 1 ¶ 7.)

   •   Once again without citing any evidence, Dr. Gilbert speculates that 18 Metro Detroit
       warrant cancellations of at least 50,000 tons “may” have been “shuffled” (Gilbert Sur-Reply
       ¶ 18), but none of this aluminum in fact was “shuffled” (Ex. 2 ¶¶ 3-4; Ex. 1 ¶ 8).

   •   With respect to Pacorini Vlissingen, Dr. Gilbert does not identify a single “shuffle” deal or
       a single warrant cancellation supposedly linked to an “excess load-in.” (Ex. 1 ¶ 5.)

Dr. Gilbert thus identifies less than 100,000 tons of purported “excess load-ins” by Defendants



                                                    3
        Case 1:13-md-02481-PAE Document 1198 Filed 12/20/19 Page 5 of 8



and less than 600,000 tons of “excess load-ins” altogether—far short of the 1.8 million tons of

excess load-outs he estimates for Detroit and Vlissingen. (Gilbert Sur-Reply ¶ 19; Ex. 2 ¶¶ 4, 6.)

        Third, Dr. Gilbert fails to provide any economic analysis that distinguishes between excess

load-ins that supposedly resulted from the alleged conspiracy and ordinary load-ins that would

have occurred even in the absence of the alleged conspiracy. When Dr. Gilbert discusses load-

outs as opposed to load-ins, he admits that he needs an economic model to identify “excess” load-

outs so that he does not “incorrectly attribute increases in queue length to Defendants’ conduct

that may be attributable to developments for which they were not responsible.” (Gilbert Rpt. 110.)

Although the same reasoning applies to load-ins, Dr. Gilbert never offers any economic model or

economic analysis that purports to distinguish excess load-ins from ordinary load-ins. Instead, he

offers only a few crude charts of actual-world load-ins that tell us nothing about the level of load-

ins that would have occurred in the but-for world. (Ex. 1 ¶¶ 9-10.2) In addition, his sur-reply

report concedes that Plaintiffs “have not made any allegation about the level of load-ins to LME

warehouses over the Class period” and that he does not “deviate from a ‘no change’ assumption

in relation to load-ins” in any of his economic modeling. (Gilbert Sur-Reply ¶ 72.) Dr. Gilbert

also acknowledges that his speculation about excess load-ins is irrelevant to his estimates of impact

and damages because load-ins do not “play any role in my damages model.” (Id.)

        For all these reasons, Plaintiffs cannot reconcile their supply restraint theory of liability

with Dr. Gilbert’s economic models estimating a large expansion of the supply of aluminum

available outside of Detroit and Vlissingen LME warehouses. As a result, Dr. Gilbert’s models



2
     Dr. Gilbert’s load-in charts also contradict Plaintiffs’ claims that “excess load-outs were
accompanied by excess load-ins” (Sur-Sur-Reply 3) because for certain time periods, Dr. Gilbert
estimates that there were more excess load-outs than there were total load-ins, i.e., excess load-outs
still would exceed purported excess load-ins in those periods even if all load-ins were treated as excess
load-ins. (Ex. 1 ¶¶ 11-14 & Tbl. 1.)


                                                   4
        Case 1:13-md-02481-PAE Document 1198 Filed 12/20/19 Page 6 of 8



violate the Comcast requirement that they must “measure damages resulting from the particular

antitrust injury on which [Defendants’] liability in [the] action is premised,” Comcast Corp. v.

Behrend, 569 U.S. 27, 36 (2013), and Plaintiffs are left without any economically plausible model

of impact or damages (see Opp. 14-16, 22-23; Sur-Reply 3-6; Hausman Rpt. ¶¶ 35-37; Kaplan

Rpt. ¶¶ 48-50, 157-158; Hausman Reply ¶¶ 7, 71-72; Kaplan Reply ¶¶ 72-79). In the absence of

a viable means of modeling classwide impact and damages, individual issues will predominate

over common issues at trial, and class certification should be denied. See, e.g., In re Rail Freight

Fuel Surcharge Antitrust Litig., 725 F.3d 244, 253 (D.C. Cir. 2013) (“No damages model, no

predominance, no class certification.”); Ward v. Apple Inc., 2018 WL 934544, at *3 (N.D. Cal.

2018) (“Absent a data-driven model, plaintiffs have failed to meet their burden under Rule 23.”);

see also In re Rail Freight Fuel Surcharge Antitrust Litig., 934 F.3d 619, 626-27 (D.C. Cir. 2019)

(rejecting plaintiffs’ attempt to rely solely on “documentary evidence” and expert assertions that

class members “must have been harmed” to try to prove classwide impact); In re Asacol Antitrust

Litig., 907 F.3d 42, 54 (1st Cir. 2018) (rejecting plaintiffs’ argument they need not rely on

quantitative analysis because “at trial, they will prove classwide impact with the testimony of their

expert . . . and with defendants’ own documents and admissions”); In re Graphics Processing

Units Antitrust Litig., 253 F.R.D. 478, 496 (N.D. Cal. 2008) (rejecting plaintiffs’ contention that

“economic theory” was sufficient to demonstrate classwide injury).3




3
     Contrary to Plaintiffs’ assertions, the Second Circuit did not hold that Plaintiffs “suffered antitrust
injury based on [a] well-developed summary-judgment record.” (Sur-Sur-Reply 1.) The Court instead
cautioned that its analysis “focus[ed] on the sufficiency of the plaintiffs’ legal theory, rather than on
their evidence.” Eastman Kodak Co. v. Henry Bath LLC, 936 F.3d 86, 93 n.3 (2d Cir. 2019).
Moreover, the Court did not address whether common proof is sufficient to demonstrate antitrust
impact for all class members; it held only that the named plaintiffs had adequately alleged antitrust
injury through “allegations [] that the defendants restrained the market for sales of primary aluminum.”
Id. at 95.


                                                     5
         Case 1:13-md-02481-PAE Document 1198 Filed 12/20/19 Page 7 of 8




    December 20, 2019                            Respectfully submitted,

                                                 /s/ Robert D. Wick
                                                 Robert D. Wick (rwick@cov.com)
                                                 Henry Liu (hliu@cov.com)
                                                 John S. Playforth (jplayforth@cov.com)
                                                 COVINGTON & BURLING LLP
                                                 One CityCenter
                                                 850 Tenth Street, N.W.
                                                 Washington, D.C. 20001
                                                 Telephone: (202) 662-6000
                                                 Facsimile: (202) 662-6291

                                                 Attorneys for Defendants Henry Bath LLC &
                                                 JP Morgan Securities plc



                                                 /s/ Richard C. Pepperman II (on consent)4
                                                 Richard C. Pepperman II
                                                 (peppermanr@sullcrom.com)
                                                 Suhana S. Han (hans@sullcrom.com)
                                                 William H. Wagener
                                                 (wagenerw@sullcrom.com)
                                                 SULLIVAN & CROMWELL LLP
                                                 125 Broad Street
                                                 New York, New York 10004-2498
                                                 Telephone: (212) 558-4000
                                                 Facsimile: (212) 558-3588

                                                 Attorneys for Defendants Goldman Sachs &
                                                 Co. LLC, J. Aron & Company, Goldman Sachs
                                                 International, Mitsi Holdings LLC and Metro
                                                 International Trade Services LLC




4
   Defendants use electronic signatures with consent in accordance with Rule 8.5(b) of the Court’s
ECF Rules and Instructions.
Case 1:13-md-02481-PAE Document 1198 Filed 12/20/19 Page 8 of 8



                               /s/ Boris Bershteyn (on consent)
                               Boris Bershteyn
                               (boris.bershteyn@skadden.com)
                               SKADDEN, ARPS, SLATE, MEAGHER &
                               FLOM LLP
                               4 Times Square
                               New York, New York 10036
                               Telephone: 212-735-3834

                               Attorneys for Defendant Access World (USA)
                               LLC (f/k/a Pacorini Metals USA, LLC)




                               s/ Eliot Lauer (on consent)
                               Eliot Lauer (elauer@curtis.com)
                               Jacques Semmelman
                               (jsemmelman@curtis.com)
                               CURTIS, MALLET-PREVOST,
                               COLT & MOSLE LLP
                               101 Park Avenue
                               New York, New York 10178
                               Telephone: (212) 696-6000
                               Facsimile: (212) 697-1559

                               Attorneys for Defendant Glencore Ltd.
